Case: 5:18-cr-00448-BYP Doc #: 26-2 Filed: 02/21/19 1 of 4. PagelD #: 308

Preface on the International Workshop on
Privacy Engineering 2017 (IWPE’17)

This volume is published’as the proceedings of the International Workshop on Privacy Engineering 2017
(IWPE’17). The workshop held its 3" edition in San Jose, California, on the 25" of May, 2017, co-located
with the 38th IEEE Symposium on Security and Privacy (S&P).

IWPE was founded in 2015 with the goal of bridging the gap between privacy research and engineering
practice, to address privacy and data protection systematically throughout the process of engineering
' information systems. [WPE has been supported by an international and multi-disciplinary committee
including computer scientists, technical experts from industry, legal scholars as well as social scientists.
IWPE’17 continued shaping the privacy engineering field, and the papers in this workshop proceedings
volume present different results and ongoing research on the following topics:

Evaluation of privacy engineering practice.

Case studies describing challenges found and lessons learned.
Privacy engineering methodologies.

Application of privacy engineering to the advertisement domain.

The 2017 edition of IWPE has selected 8 papers out of 26 submissions. Reviews has been done in
accordance with IEEE guidelines: 4 reviews per paper, reviewers have declared conflicts of interest, and the
program chairs have reviewed all comments before sending them back to authors. Some accepted papers
where shepherded to ensure high quality. The full ITWPE’17 program including open papers and
presentations is available at http://ieee-security.org/TC/SP W201 7/[WPE.

We would like to thank IWPE’17 Organizing and Program Committee, the authors, speakers and
attendees who contributed to the fruitful discussions held during the workshop sessions, and the IEEE
Security and Privacy workshops organizers for giving us the chance to organize this event.

May 2017
Jose M. del Alamo
Seda Giirses
Anupam: Datta

 
Case: 5:18-cr-00448-BYP Doc #: 26-2 Filed: 02/21/19 2 of 4. PagelD #: 309

Organization

Workshop Organizers

General Chair: Jose M. del Alamo (Universidad Politécnica de Madrid)
Program Co-chair: Anupam Datta (Carnegie Mellon University)
Program Co-chair: Seda Gurses (Princeton University)

Program Co-chair: Deirdre K. Mulligan (UC Berkeley)

Industry Chair: Saikat Guha (Microsoft Research India)

Mentoring Chair: Jaap-Henk Hoepman (Radboud University Nijmegen)
Publicity Chair: Arunesh Sinha (University of Michigan)

Program Committee
Abdelrahaman Aly (KU Leuven)

Andrea Matwyshyn (Princeton Univeristy)

Daniel Le Metayer (INRIA)

Ero Balsa (KU Leuven)

Daniel Susser (San Jose State Univeristy)

Fanny Coudert (KU Leuven)

Fateme Shirazi (KU Leuven)

Frank Dawson (Nokia USA)

Gunes Acar (KU Leuven)

Ian Goldberg (University of Waterloo)

Jan Oliver (Nokia)

Joris van Hoboken (University of Amsterdam)

Jose M. Such (King's College London)

Juan C. Yelmo (Universidad Politécnica de Madrid)
Kai Rannenberg (Goethe University Frankfurt)

Kim Wuyts (KU Leuven)

Kristian Beckers (Technische Universitat Mtinchen)
Lilian Edwards (University of Strathclyde)

Maritta Heisel (University of Duisburg-Essen)

 
Case: 5:18-cr-00448-BYP Doc #: 26-2 Filed: 02/21/19 3 of 4. PagelD #: 310

Meiko Jensen (Kiel University)

Michael Birnhack (Tel Aviv University)

Michael Tschantz (UC Berkeley)

Neeraj Suri (TU Darmstadt)

Nick Doty (UC Berkeley)

Rigo Wenning (W3C)

Rob Cunningham (MIT Lincoln Laboratory)

Rob Jansen (Naval Research Laboratory)

Stefan Schiffner (ENISA)

Stuart Shapiro (MITRE)

Tara Whalen (Google)

Travis D. Breaux (Carnegie Mellon University)
Yod-Samuel Martin (Universidad Politécnica de Madrid)
Yves-Alexandre De Montjoye (Massachusetts Institute of Technology)

 
Case: 5:18-cr-00448-BYP Doc #: 26-2 Filed: 02/21/19 4 of 4. PagelD #: 311
Table of Contents

Privacy Impact Assessments in Practice: Outcomie of a Descriptive Field Research in the Netherlands hese I
Jeroen van Puijenbroek and Jaap-Henk Hoepman

Assessing Privacy in Social Media Aggregators.........cccceceeeeee eee erent teen renee EEE EE EEE EEE aE 9
Gaurav Misra, Jose M. Such and Lauren Gill

Battery Status Not Included: Assessing Privacy in Web Standards.............::sessceseseeeser seen sree en eees wae l7
Lukasz Olejnik, Steven Englehardt and Arvind Narayanan

Statistical Detection of Downloaders in Freenet....... Louveeeececeenaaeeeseceuuaueeseeeaaneeeseeeeeeenaaeneeaaaeneeees 25
Brian Levine, Marc Liberatore, Brian Lynn and Matthew Wright

Addressing Early Life Cycle Privacy Risk: Applying System- -Theoretic Early Concept Analysis and Model-

Based Systems Engineering to Privacy................0:65 ee ee eee neon ee HEHE EERE EE EGET EERE SERED ER ER EAD Ene eeFEeRseetes 33
Stuart Shapiro
A Metamodel for Privacy Engineering Methods............ ene ee eee de eee ne eee ene e anne ne ene esse eneenseeeeaengenees Al

Yod-Samuel Martin and Jose M. del Alamo

Privacy Broker: Message Oriented Middleware to Implement Privacy Controls in Schibsted’s Ecosystem of
Services (Industry paper) .. . bec et eee eee ee ease eu eneueusssstsscessssessssessessssssssses 4D
Narasimha Raghavan Veeraragavan ‘and Karen Lees

Engineering Privacy and Protest: a Case Study of AUNauseam..........ccccceeeseeceeeeeeeseeeeeeeeeunaneseess 57
Daniel C Howe and Helen Nissenbaum

 
